—Order, Supreme Court, Bronx County (Gerald Esposito, J.), entered May 11, 2001, which denied defendant Keybank’s motion for summary judgment, unanimously affirmed, without costs.
Defendant-appellant Keybank moved for summary judgment dismissing the complaint on the basis that the nature of its interest in the vehicle precludes its liability under the New York Vehicle and Traffic Law. On appeal, however, Keybank argues the applicability of New Jersey law, which appears to offer it a more favorable disposition on this issue. Thus, the preliminary issue to be determined is the conflicts of law question, regarding whether New Jersey law or New York law ap*147plies in ascertaining the liability, if any, of Keybank as a security title owner of the motor vehicle involved in the accident. We agree with the motion court that the nature of the ownership and consequences thereof are less than clear in the record and require further fact-finding. We also note, though, that the ultimate disposition of the conflicts of law issue will require fact-finding regarding plaintiffs residence at the time of the accident, especially in view of inconsistent information in the record in this regard. Concur—Williams, P.J., Tom, Saxe, Rubin and Friedman, JJ.